CONVOCATORIA
Se convoca a todos los jueces del Tribunal General de Justicia y demás miembros de la Conferencia Judicial para la Décimosexta Sesión Plenaria que ha de celebrarse los días 20 y 21 de mayo de 1993 en el Hotel Caribe Hilton.
Los Jueces Administradores, en consulta con sus com-pañeros jueces, adoptarán las medidas necesarias para que el mayor número pueda asistir sin afectar los calendarios judiciales de asuntos urgentes e impostergables, los cuales continuarán atendiéndose durante el período de la Conferencia. También coordinarán que la labor de investi-gación y determinación de causa probable sea atendida ininterrumpida y satisfactoriamente. El sistema de turnos correspondientes a este período será notificado con sufi-ciente antelación a los Fiscales de Distritos, los Coman-dantes de Zona de la Policía y demás agencias pertinentes.
Cualquier señalamiento relativo a estas asignaciones será comunicado a la Directora Administrativa de los Tribunales, Leda. Mercedes M. de Bauermeister, para que *524ésta adopte las medidas correctivas que conduzcan a su solución.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General